342 N.W.2d 631 (1984)
STATE of Minnesota, Respondent,
v.
Billy W. KENNEDY, Appellant.
No. C0-83-367.
Supreme Court of Minnesota.
January 20, 1984.
C. Paul Jones, State Public Defender by Lawrence Hammerling, Asst. State Public Defender, Minneapolis, for appellant.
Hubert H. Humphrey, III, Atty. Gen., St. Paul, Tom Foley, Ramsey County Atty., St. Paul, for respondent.
Considered and decided by the court en banc without oral argument.
AMDAHL, Chief Justice.
This is a sentencing appeal. Defendant pleaded guilty to five crimes requiring imposition of minimum terms of 3 years under Minn.Stat. § 609.11, subd. 4 (1982). One conviction was for the aggravated robbery of a man in St. Paul on June 11, 1981. One conviction was for assaulting another man with a dangerous weapon on April 20, 1982. The other three convictions were for the aggravated robbery of three female residents of a house on April 21, 1982. The trial court, acting pursuant to Minnesota Sentencing Guidelines and Commentary, II.E. and II.F.2. (1982), sentenced defendant to five separate 54-month sentences, one per victim, and made four of the five sentences run consecutively. This gave defendant an aggregate sentence of 216 months. Defendant, seeking a reduction of sentence, contends on appeal that his sentence violated the Guidelines and also unfairly exaggerated the criminality of his conduct. There is no merit to this contention. The sentence of 216 months clearly was proper under prior cases of this court interpreting and applying the Guidelines and the so-called multiple-victim exception to Minn.Stat. § 609.035 (1982). Cases supporting the sentence include: State v. Williams, 337 N.W.2d 387, 390 (Minn.1983); State v. Freyer, 328 N.W.2d 140, 142 (Minn.1982); State v. Montalvo, 324 N.W.2d 650, 652 (Minn.1982); State v. Profit, 323 N.W.2d 34, 36 (Minn.1982); State v. Burgess, 319 N.W.2d 418 (Minn. 1982); and State v. Lindsey, 314 N.W.2d 823, 824-25 (Minn.1982).
Affirmed.